Citation Nr: 0111796	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  97-26 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Entitlement to a higher rating for residuals of a fracture of 
the mandible, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from September 1978 to July 
1982.  This case comes to the Board of Veterans' Appeals 
(Board) from a February 1997 RO decision which granted 
service connection and a 20 percent rating for residuals of a 
fracture of the mandible.  The veteran appeals for a higher 
rating.  


REMAND

The Board finds that this case must be remanded to the RO for 
due process reasons.  

The case initially arose from a determination of the San 
Juan, Puerto Rico RO.  The claims file contains an 
Appointment of Veterans Service Organization as Claimant's 
Representative (VA Form 23-22) from the veteran which names 
the Commonwealth of Puerto Rico, Bureau of Veterans Affairs 
(now known as the Puerto Rico Public Advocate for Veterans 
Affairs, or PRPAVA) as his representative before the VA.  The 
veteran dated the form in February 1984, and the form was 
acknowledged by the VA in February 1984.  The veteran later 
moved to New Hampshire (he informed the VA of his new address 
in an August 2000 statement), and more recent adjudication of 
his case has been by the RO in Manchester, New Hampshire, 
which last forwarded the case to the Board.  

It is noted from a review of the file that prior to 
forwarding the case to the Board, the RO did not seek to 
obtain a VA Form 646 (Statement of Accredited Representative 
in Appealed Case) from the PRPAVA.  The March 2001 
certification of appeal (VA Form 8) from the RO in 
Manchester, New Hampshire acknowledges that no VA Form 646 
was on file, explaining that the veteran had no local 
representative.  Nevertheless, the representative must be 
given an opportunity to provide argument on the veteran's 
behalf.  As there is no indication that the veteran has 
personally revoked his appointment of the PRPAVA as his 
representative, under the circumstances of this case further 
development is warranted to assure that the veteran is 
accorded due process.  38 C.F.R. §§ 3.103, 20.600 (2000).  

Accordingly, the case is REMANDED to the RO for the following 
action.

The Manchester RO should contact the 
PRPAVA and ask that organization whether 
it will continue to represent the 
veteran, given that he has moved from 
Puerto Rico to New Hampshire.  If the 
PRPAVA indicates it will continue to 
represent the veteran, the claims file 
should be sent to the PRPAVA, which 
should review the file and present 
written argument on a VA Form 646 or its 
equivalent.  If the PRPAVA will not 
represent the veteran, the Manchester RO 
should inform the veteran that he is 
unrepresented, and give him an 
opportunity to appoint (on the proper 
form, which should be provided) another 
service organization or other 
representative to represent him before 
the VA.  Any designated representative 
should be given an opportunity to review 
the file and submit written argument on 
behalf of the veteran.

Thereafter, in accordance with appellate 
procedures, the case should be returned to the 
Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



